 

PURCHASE AND SALE AGREEMENT

 

THIS PURCHASE AND SALE AGREEMENT (“Agreement”) is made and entered into as of
this 30 day of July, 2013 (the “Effective Date”), by and between WPC SALEM, LLC,
a North Carolina limited liability company (“Seller”), and CORNERSTONE CORE
PROPERTIES REIT, INC., a Maryland corporation, or its assignee (“Buyer”).

 

1.        Purchase and Sale.  Seller is the optionee pursuant to the certain
Option Agreement dated as of August 16, 2012 (the “Option Agreement”), whereby
Clifford E. Hemingway (“Hemingway”), the sole owner of Shelby Health Investors,
LLC, a North Carolina limited liability company (“SHI”), granted to Charles E.
Trefzger, Jr. (“Trefzger”) the exclusive option (the “Option”) to purchase the
Property (as defined below).  SHI is the owner of the Property (as defined
below).  Trefzger has assigned all of its right, title and interest under the
Option Agreement to Seller pursuant to that certain Assignment of Purchase
Option dated July __, 2013 (the “Option Assignment”).  Seller intends to
exercise and close on the Option contemporaneously with the closing of the
transaction contemplated herein.  

 

On the terms and conditions set forth herein, Seller shall sell, assign,
transfer, convey and deliver to Buyer and Buyer shall purchase from Seller its
interest in the following, which are hereinafter referred to collectively as the
“Property”: 

 

(a)           The improvements located on the Real Property, consisting of one
(1) assisted living facility as described in Schedule 1(a) attached hereto (the
“Facility”) currently owned by SHI, and all right, title and interest of Seller
in and to the items described in (a) through (f) herein;

 

(b)           All of the real estate on which the Facility is situated, together
with all tenements, easements, appurtenances, privileges, rights of way, and
other rights incident thereto, all building and improvements and any parking lot
to the Facility located thereon situated in the State of North Carolina (the
“State”), which is described in Exhibit A attached hereto and made a part hereof
by this reference (collectively, the “Real Property”);

 

(c)           All of the tangible personal property, inventory, equipment,
machinery, supplies including drugs and other supplies, spare parts, furniture,
furnishings, warranty claims, contracts, including but not limited to supply
contracts, contracts rights, intellectual property, including but not limited to
patents, trade secrets, and all rights and title to the names under which the
Facility operates, mailing lists, customer lists, vendor lists, resident files,
books and records owned by the Seller, who may retain copies of same, and shall
have reasonable access to such books and records after the Closing as required
for paying taxes and responding to legal inquiry, as such personal property is
described in Schedule 1(c) attached hereto (collectively, the “Personal
Property”);

 

(d)           All transferable licenses, permits, certifications, assignable
guaranties and warranties in favor of Seller, approvals or authorizations and
all assignable intangible property not enumerated herein which is used by the
Seller in connection with the Facility, and all other assets whether tangible or
intangible; provided, that Seller shall retain all licenses required to be
retained by Seller in order to operate the current business within the Facility;

 

 

  

1

 

 

(e)           All trade names or other names commonly used to identify the
Facility and all goodwill associated therewith.  The intent of the parties is to
transfer to Buyer only such name(s) and goodwill associated with the Facility
itself and not with Seller or any affiliate of Seller, so as to avoid any
interference with the unrelated business activities of Seller; and

 

(f)            All telephone numbers used in connection with the operation of
the Facility, and to the extent not described above, all goodwill of Seller
associated with the Facility (the items described in clauses (e) and (f) above
are collectively referred to as “Intangibles”).

 

2.           Excluded Assets.  Seller’s cash, investment securities, bank
account(s) and accounts receivable, and deposits attributable and relating to
the operation of the Facility, and Seller’s corporate minute books and corporate
tax returns, partnership records, and other corporate and partnership records
shall be excluded from the Facility sold by Seller to Buyer hereunder as well as
Seller’s real property not identified in Schedule 1(a) (the “Excluded Assets”).

 

3.           Purchase Price; Deposits.  The following shall apply with respect
to the Purchase Price of the Property: 

 

(a)           The purchase price (the “Purchase Price”) payable by Buyer to
Seller for the Property is Four Million Five Hundred Thousand and 00/100 Dollars
($4,500,000.00). 

 

(b)           Intentionally deleted.

 

(c)           Within three (3) business days after this Agreement is fully
executed by the parties, Buyer shall deposit the sum of Twenty-Five Thousand and
00/100 Dollars ($25,000.00) as an earnest money deposit (“Initial Deposit”) with
Lawyers Title Insurance Company, at its office at 4100 Newport Place Drive,
Suite 120, Newport Beach, California 92660, Attention: Debi Calmelat (“Title
Company” or “Escrow Agent”) and Escrow Agent will deposit it into an
interest-bearing account with the interest for the benefit of Buyer.  In
addition, if Buyer has not terminated this Agreement on or before the expiration
of the Due Diligence Period (defined below), then Buyer shall deposit with
Escrow Agent an additional Twenty-Five Thousand and 00/100 Dollars ($25,000.00)
(“Additional Deposit”) within three (3) business days following the expiration
of the Due Diligence Period (the Initial Deposit and the Additional Deposit are
collectively referred to as the “Deposits”).  Interest earned on the Deposit
shall be paid to the party entitled to such amount as provided in this
Agreement.

 

(d)           At Closing, the Deposit shall be credited against the Purchase
Price and Buyer shall deposit the balance of the Purchase Price in Cash to the
Escrow Agent. 

 

(e)           Buyer shall not assume or pay, and Seller shall continue to be
responsible for, any and all debts, obligations and liabilities of any kind or
nature, fixed or contingent, known or unknown, of Seller not expressly assumed
by Buyer in this Agreement.  Specifically, without limiting the foregoing, Buyer
shall not assume any obligation, liability, cost, expense, claim, action, suit
or proceeding pending as of the Closing, nor shall Buyer assume or be
responsible for any subsequent claim, action, suit or proceeding arising out of
or relating to any such other event occurring, with respect to the manner in
which Seller conducted its business at the Facility, on or prior to the date of
the Closing Date.  In addition, Buyer shall not assume successor liability
obligations to Medicaid, HMO or any other third party payer programs or be
responsible for recoupment’s, fines, or penalties required to be paid to such
parties as a result of the operation of the Facility prior to the Closing Date
by Seller or the Facility’s operator, Shelby AL Holdings, LLC (the “Operator”).

 

 

  

2

 

 

4.           Closing.  The closing of the purchase and sale transaction pursuant
to this Agreement (“Closing”) shall occur on the date that is thirty (30) days
after the expiration of the Due Diligence Period (“Closing Date”).  The Closing
shall take place through Seller’s delivery of a special warranty deed and
Buyer’s delivery of cash or immediately available funds through an escrow
agreement (the “Escrow”) to be established with the Escrow Agent pursuant to
form escrow instructions which shall be modified to be consistent with the terms
and provisions of this Agreement, and which shall be mutually agreed upon by the
parties hereto.

 

5.           Conveyance.  Title to the Facility shall be conveyed by Seller to
Buyer by a special warranty deed and bill of sale in form agreed to by the
parties prior to the end of the Due Diligence Period, as defined herein.  Fee
simple indefeasible title to the Real Property and title to the Personal
Property, shall be conveyed from Seller to Buyer or Buyer’s nominee in “AS-IS,
WHERE-IS” condition, free and clear of all liens, charges, easements and
encumbrances of any kind, other than: 

 

(a)           Liens for real estate taxes or assessments not yet due and
payable;

 

(b)           The standard printed exceptions included in the PTR, as defined in
Section 14(a) herein; unless objected to in writing by Buyer during the Due
Diligence Period;

 

(c)           Such exceptions that appear in the PTR and that are either waived
or approved by Buyer in writing pursuant to Section 14(b) herein;

 

(d)           Liens or encumbrances caused by the actions of Buyer but not those
caused by the actions of Seller; and

 

(e)           Those matters identified as Permitted Exceptions on the attached
Exhibit B.

 

The items described in this Section 5 are sometimes collectively referred to as
the “Permitted Exceptions.”

 

6.           Buyer’s Due Diligence.

 

(a)           Buyer shall have sixty (60) days from the Effective Date to
complete Buyers Due Diligence (the “Due Diligence Period”); provided, however,
that if Seller does not deliver the Due Diligence Items in the time frames set
forth in Section 10(a)(v) below, the Due Diligence Period shall be extended on a
day-by-day basis for each day of delay in delivery of the Due Diligence Items
beyond the time periods set forth in Section 10(a)(v) below.  Seller shall
obtain the consent of SHI to Buyer’s entry on the Real Property and the Facility
as provided herein.  During the Due Diligence Period, Seller shall permit the
officers, employees, directors, agents, consultants, attorneys, accountants,
lenders, appraisers, architects, investors and engineers designated by Buyer and
representatives of Buyer (collectively, the “Buyer’s Consultants”) access to,
and entry upon the Real Property and the Facility to perform its normal and
customary due diligence, including, without limitation, the following
(collectively, the “Due Diligence Items”): 

 

 

  

3

 

 

(i)            Review of vendor contracts (“Contracts”) and leases (“Leases”) to
which the Facility (or the Seller, on behalf of the Facility) is a party, as set
forth on Schedule 8(f) attached hereto;

 

(ii)           Conduct environmental investigations (including a Phase 1
Environmental Audit);

 

(iii)          Inspection of the physical structure of the Facility;

 

(iv)          Review of current PTR, as defined in Section 14 herein, and
underlying documents referenced therein;

 

(v)           Review of ALTA Survey, as defined in Section 14 herein, for the
Facility;

 

(vi)          Inspection of the books and records of the Facility and that
portion of the Seller’s books and records which pertain to the Facility;

 

(vii)         Review of the Due Diligence Items, as described in
Schedule 10(a)(v) attached hereto, to be provided by Seller within five (5)
business days following the Effective Date;

 

(viii)       Conduct such other inspections or investigations as Buyer may
reasonably require relating to the ownership, operation or maintenance of the
Facility;

 

(ix)          Review of resident files, agreements, and any other documentation
regarding the residents of the Facility, which review shall in all events be
subject to all applicable laws, rules and regulations concerning the review of
medical records and other types of patient records;

 

(x)            Review of files maintained by the State relating to the
Facility; 

 

(xi)           Review of all drawings, plans and specifications and all
engineering reports for the Facility in the possession of or readily available
to Seller;

 

(xii)          Seller will furnish copies of all environmental reports, property
condition reports, appraisals, title reports and ALTA Survey (or surveys) that
it currently has in its possession;

 

(xiii)        Review copies of currently effective written employment manuals or
written employment policies and/or procedures have been provided to or for
employees; and

 

(xiv)        Review of the Option Agreement, the Exercise Notice (as defined
below) and all amendments and modifications thereto.

 

 

  

4

 

 

Notwithstanding the foregoing provisions of this Subsection, in the event Seller
fails to deliver all Due Diligence Items listed in Schedule 10(a)(v) on or
before the time set forth in Subsection (a)(vii) above, then the Due Diligence
Period shall be deemed extended on a day-to-day basis until Seller completes
such delivery of the Due Diligence Items to Buyer.

 

(b)           Buyer agrees and acknowledges that:  (i) Buyer will not disclose
the Due Diligence Items or any other materials received from Seller pursuant to
this Agreement (the “Property Information”) or any of the provisions, terms or
conditions thereof, or any information disclosed therein or thereby, to any
party outside of Buyer’s organization, other than Buyer’s Consultants whom shall
also not disclose the Property Information to third parties; (ii) the Property
Information is delivered to Buyer solely as an accommodation to Buyer; (iii)
Seller has not undertaken any independent investigation as to the truth,
accuracy or completeness of any matters set out in or disclosed by the Property
Information; and(iv) except as expressly contained in this Agreement, Seller has
not made and does not make any warranties or representations of any kind or
nature regarding the truth, accuracy or completeness of the information set out
in or disclosed by the Property Information.

 

(c)           All due diligence activities of Buyer at the Facility shall be
scheduled with Seller upon two (2) business days prior notice.  Reviews,
inspections and investigations at the Facility shall be conducted by Buyer in
such manner so as not to disrupt the operation of the Facility. 

 

(d)           Buyer may, at its sole cost, obtain third party engineering and
physical condition reports and Phase I Environmental Audits covering the
Facility, certified to Buyer, prepared by an engineering and/or environmental
consultants acceptable to Buyer; provided, no inspection by Buyer’s Consultants
shall involve the taking of samples or other physically invasive procedures
(such as a Phase II environmental audit) without the prior written consent of
Seller, which consent shall not be unreasonably withheld or delayed. 
Notwithstanding anything to the contrary contained in this Agreement, Buyer
shall indemnify, defend (with counsel acceptable to Seller) and hold Seller and
its employees and agents, and each of them, harmless from and against any and
all losses, claims, damages and liabilities, without limitation, attorneys’ fees
incurred in connection therewith) arising out of or resulting from Buyer’ or
Buyer’s Consultant’s exercise of its right of inspection as provided for in this
Section 6; provided, however, such indemnification shall not extend to matters
merely discovered by Buyer and/ or the acts or omissions of Seller or any third
party.  The indemnification obligation of Buyer under this Section 6 shall
survive the termination of this Agreement indefinitely.  Following any audit or
inspection as provided for herein, Buyer shall return the Real Property and the
Facility to the condition in which they existed immediately prior to such audit
or inspection.

 

(e)           If the results of the foregoing inspections and audits are not
acceptable to Buyer in its sole and absolute discretion, Buyer may, upon notice
to Seller given on or before 5:00 p.m. (Pacific Time) on the last day of the Due
Diligence Period, terminate this Agreement, and in such event, neither party
shall have any further rights and obligations under this Agreement, except for
obligations which expressly survive the termination of this Agreement.  Failure
of Buyer to deliver written notice of approval prior to 5:00 p.m. (Pacific Time)
on the last day of the Due Diligence Period shall be deemed to constitute
Buyer’s disapproval of the matters described in this Section 6(a).  If this
Agreement shall be terminated prior to Closing, upon Seller’s request, Buyer
shall promptly return or destroy all copies of the Due Diligence Items.

 

 

  

5

 

 

(f)            During the Due Diligence Period, Buyer shall obtain, at Buyer’s
election, a third party inspection report with respect to each Facility (the
Inspection Report”).  If the Inspection Report recommends any critical repairs
(the “Critical Repairs”) be made to any Facility, Buyer shall provide Seller
with written notice of the same prior to the expiration of the Due Diligence
Period, and the Critical Repairs shall be listed on a new Schedule 6(f) to be
attached to the Agreement.  Seller shall make all Critical Repairs listed in the
Inspection Report to such Facility at least ten (10) business days prior to the
Closing, at Seller’s sole cost and expense (not to exceed One Hundred Thousand
Dollars ($100,000) (“Seller’s Critical Repair Cap”)).  Buyer shall be
responsible for any Critical Repair costs for any Facility over the Seller’s
Critical Repair Cap.  Seller shall deliver to Buyer a completion letter or
similar notice documenting the completion of the repairs (the “Repair Completion
Notice”) executed by Seller and Seller’s contractor and/or architect who
performed and/or supervised the construction of the repairs.  The Critical
Repairs shall be constructed in a workmanlike manner and in accordance with all
applicable laws.

 

7.           Prorations; Closing Costs; Possession; Post Closing Assistance.

 

(a)           There will be no prorations at the Closing and Operator, its
successors or assigns shall remain responsible for all taxes, costs and expenses
relating to the Facility following the Closing pursuant to the Post Closing
Lease (as defined in Section 12(a)(v)).

 

(b)           Seller shall pay any state, county and local transfer taxes
arising out of the transfer of the Real Property. 

 

(c)           Buyer shall pay the cost of the standard owner’s title insurance
policy, as described in this Agreement.  Buyer shall also pay the cost of any
lender’s policy for Buyer’s lender, any title endorsements requested by Buyer
and its lender and the cost of updating or obtaining new Surveys.  Seller and
Buyer shall equally share the fees of Escrow Agent.  All other costs associated
with title and survey matters shall be paid in accordance with Forsyth County
(and local) custom and practice.

 

(d)           Buyer and Seller shall each pay their own attorney’s fees.  Buyer
shall pay for all costs of review of the Due Diligence Items and its additional
due diligence inspection costs including, without limitation, the cost of any
environmental reports. 

 

(e)           On the Closing Date, the Operator, or its successor, Shelby House,
LLC shall retain possession of the Facility pursuant to the Post Closing Lease.

 

 

  

6

 

 

8.           Representations and Warranties of Seller.  Seller hereby represents
and warrants to Buyer that: 

 

(a)        Legality.

 

(i)            Organization, Corporate Powers, Etc.  Seller has the full power,
authority and legal right (A) to execute and deliver, and perform and observe
the provisions of this Agreement and each Transaction Document, as defined
herein, to which he is a party, (B) to transfer good, indefeasible title to the
Property to Buyer free and clear of all liens, claims and encumbrances except
for Permitted Exceptions (as defined in Section 5 hereof), and (C) to carry out
the transactions contemplated hereby and by such other instruments to be carried
out by him.  Seller is the sole owner of the right to purchase the Property
pursuant to the Option Agreement, and has the full legal power and authority to
perform the terms of the Option Agreement. 

 

(ii)           Due Authorization, Etc.  This Agreement and the Closing Documents
(collectively the “Transaction Documents”), and the Option Agreement have been,
and each instrument provided for herein or therein to which Seller is a party
will be, when executed and delivered as contemplated hereby authorized, executed
and delivered by Seller and the Transaction Documents and the Option Agreement
constitute, and each such instrument will constitute, when executed and
delivered as contemplated hereby, legal, valid and binding obligations of Seller
and enforceable in accordance with their terms. 

 

(iii)          Governmental Approvals.  To the best of Seller’s knowledge, no
consent, approval or other authorization (other than corporate or other
organizational consents which have been obtained), or registration, declaration
or filing with, any court or governmental agency or commission is required for
the due execution and delivery of any of the Transaction Documents to which
Seller is a party or for the validity or enforceability thereof against such
party other than the recording or filing for recordation of the North
Carolina form Special Warranty Deed (the “Deed”) which recordings shall be
accomplished at Closing. 

 

(iv)          Other Rights.  Except for the Option, no right of first refusal,
option or preferential purchase or other similar rights are held by any person
with respect to any portion of the Property.  Neither Seller, nor SHI, has
alienated, encumbered, transferred, leased, assigned or otherwise conveyed its
interest in the Option Agreement, and neither party shall enter into any such
agreement prior to the Close of Escrow. 

 

(v)           No Litigation.  Except as set forth on Schedule 8(a)(v) attached
hereto, Seller has not been served with summons with respect to any actions or
proceedings pending or, to Seller’s actual knowledge, no such actions or
proceedings are threatened, against Seller before or by any court, arbitrator,
administrative agency or other governmental authority, which (A) individually or
in the aggregate, are expected, in the reasonable judgment of Seller, to
materially and adversely affect Seller’s ability to carry out any of the
transactions contemplated by any of the Transaction Documents or (B) otherwise
involve any portion of the Property including, without limitation, the
Facility. 

 

(vi)          No Conflicts.  Neither the execution and delivery of the
Transaction Documents or the Option Agreement, to which Seller is a party,
compliance with the provisions thereof, nor the carrying out of the transactions
contemplated thereby will result in (A) a breach or violation of (1) any
material law or governmental rule or regulation applicable to Seller now in
effect, (2) any material judgment, settlement agreement, order or decree of any
court, arbitrator, administrative agency or other governmental authority binding
upon Seller, or (3) any material agreement or instrument to which Seller is a
party or by which Seller or his respective properties are bound; (B) the
acceleration of any obligations of Seller; or (C) the creation of any lien,
claim or encumbrance upon any properties or assets of Seller.

 

 

  

7

 

 

(b)         Property.

 

As of the Effective Date and the Closing Date, except as set forth on
Schedule 8(b): 

 

(i)            Seller has no actual knowledge of and has not received any notice
of, and to Seller’s knowledge, SHI has not received any notice of, outstanding
deficiencies or work orders of any authority having jurisdiction over any
portion of the Property;

 

(ii)           Seller has no actual knowledge of and has not received any notice
of, and to Seller’s knowledge, SHI has not received any notice of any claim,
requirement or demand of any licensing or certifying agency supervising or
having authority over the Facility to rework or redesign it in any material
respect or to provide additional furniture, fixtures, equipment or inventory so
as to conform to or comply with any law which has not been fully satisfied;

 

(iii)          Seller has not received any notice from, and to Seller’s
knowledge, SHI has not received any notice from, any governmental authority of
any material violation of any law applicable to any portion of the Real Property
or to the Facility;

 

(c)         Condemnation.  There is no pending or, to the actual knowledge of
Seller, threatened condemnation or similar proceeding or assessment affecting
the Real Property, nor, to the actual knowledge of Seller, is any such
proceeding or assessment contemplated by any governmental authority, and to
Seller’s knowledge, SHI has not received any notice with respect to any pending
or threatened condemnation. 

 

(d)         Hazardous Substances.  Except as disclosed on Schedule 8(d), which
includes a list of all environmental reports provided by Seller to Buyer in
connection with this Agreement (the “Seller Environmental Reports”), to Seller’s
actual knowledge, there has been no production, storage, manufacture, voluntary
or involuntary transmission, use, generation, treatment, handling, transport,
release, dumping, discharge, spillage, leakage or disposal at, on, in, under or
about the Real Property of any Hazardous Substances by SHI, or any affiliate or
agent thereof, except in strict compliance with all applicable Laws.  To
Seller’s actual knowledge and except as disclosed on Schedule 8(d), there are no
Hazardous Substances at, on, in, under or about the Real Property in violation
of any Law, and to Seller’s actual knowledge, there is no proceeding or inquiry
by any federal, state or local governmental agency with respect thereto.  For
purposes of this Agreement, “Hazardous Substances” shall mean any hazardous or
toxic substances, materials or wastes, including, without limitation, those
substances, materials and wastes listed in the United States Department of
Transportation Table (49 CFR 172.1 01) or by the Environmental Protection Agency
as hazardous substances (40 CFR Part 302 and amendments thereto) or such
substances, materials and wastes which are or become regulated under any
applicable local, state or federal law (collectively, “Laws”), including,
without limitation, any material, waste or substance which is (i) a hazardous
waste as defined in the Resource Conservation and Recovery Act of 1976, as
amended (42 U.S.C. § 6901 et seq.); (ii) a pollutant or contaminant or hazardous
substance as defined in the Comprehensive Environmental Response.  Compensation
and Liability Act of 1980, as amended (42 U.S.C. § 9601 et seq.); (iii) a
hazardous substance pursuant to § 311 of the Clean Water Act (33 U.S.C. § 1251,
et seq., 33 U.S.C. § 1321) or otherwise listed pursuant to § 307 of the Clean
Water Act (33 U.S.C. § 1317); (iv) a hazardous waste pursuant to § 1004 of the
Resource Conservation and Recovery Act (42 U.S.C. § 6901 et seq.); (v)
polychlorinated biphenyls (PCBs) as defined in the Federal Toxic Substance
Control Act, as amended (15 U.S.C. § 2501 et seq.); (vi) hydrocarbons, petroleum
and petroleum products; (vii) asbestos; (viii) formaldehyde or medical or
biohazardous waste; (ix) radioactive substances; (x) flammables and explosives;
(xi) any state statutory counterparts to those federal statutes listed herein;
or (vii) any other substance, waste or material which could presently or at any
time in the future require remediation at the behest of any governmental
agency.  Any reference in this definition to Laws shall include all rules and
regulations which have been promulgated with respect to such Laws. 

 

 

 

8

 

 

(e)           Brokers.  Neither Seller nor Buyer has dealt with any broker or
finder in connection with the transactions contemplated hereby.  Each party
represents and warrants to the other party that it has not dealt with any
broker, salesman, finder or consultant with respect to this Agreement or the
transactions contemplated hereby.  Each party agrees to indemnify, protect,
defend, protect and hold the other party harmless from and against all claims,
losses, damages, liabilities, costs, expenses (including reasonable attorneys’
fees and disbursements) and charges resulting from such indemnifying party’s
breach of the foregoing representation.  The provisions of this Section 8(e)
shall survive the Closing or earlier termination of this Agreement.

 

(f)            Leases and Contracts.  Schedule 8(f) is a list of all Leases and
Contracts relating to the Facility to which Seller or SHI is a party or by which
Seller or SHI may be bound.  Seller has made or will promptly make available to
Buyer true, complete and accurate copies of all Leases and Contracts including,
without limitation, any modifications thereto.  All of the Leases and Contracts
are in full force and effect without claim of material default there under, and,
except as may be set forth on Schedule 8(f).

 

(g)           Financial Statements.  Schedule 8(g) contains (i) the balance
sheets of the Operator for the last three (3) fiscal years ending prior to the
date of this Agreement (audited if available and unaudited to the extent audited
statements are not available) and the unaudited balance sheets for each of the
past three (3) fiscal quarters completed prior to the date of this Agreement and
(ii) the related consolidated statements of income, results of operations,
changes in members’ equity and changes in financial position with respect to
each such period as compared with the immediately prior period (collectively,
the “Financial Statements”).  The Financial Statements taken as a whole (A)
fairly present the financial condition and results of operation of the Operator
for the periods indicated, (B) are true, accurate, correct and complete in all
material respects, and (C) except as stated in Schedule 8(g) (or in the notes to
the Financial Statements) have been prepared in accordance with the Operator’s
tax basis reporting, as consistently applied.  Except as disclosed in
Schedule 8(g), or otherwise disclosed in writing to Buyer, to Seller’s actual
knowledge neither Seller, as to the Facility, nor is the Facility obligated for
or subject to any material liabilities, contingent or absolute, and whether or
not such liabilities would be disclosed in accordance with tax basis reporting,
and Schedule 8(g) sets forth all notes payable, other long term indebtedness
and, to Seller’s actual knowledge, all other liabilities to which the Facility
and the Real Property are or at Closing (and following Closing) will be subject,
other than new indebtedness obtained by Buyer in connection with its purchase of
the Property.  Seller has received no notice of default under any such
instrument.

 

 

  

9

 

 

(h)         Interests in Competitors, Suppliers and Customers.  Other than the
Operator and except as set forth on Schedule 8(h), or in Schedule 1(a) as
constituting a part of the Facility, neither Seller nor SHI has any interest in
any property used in the operation of, or holds an interest in, any competitor,
supplier or customer of Seller or the Facility.

 

(i)          No Foreign Persons.  Seller is not a foreign person within the
meaning of Sections 897 or 1445 of the Code, nor is Seller a U.S. Real Property
Holding Company within the meaning of Section 897 of the Code. 

 

(j)          Licensure.  As of the date hereof, except as set forth on
Schedule 8(j) attached hereto, there is no action pending or, to the actual
knowledge of Seller, recommended by the appropriate state agency to revoke,
withdraw or suspend any license to operate the Facility, or certification of the
Facility, or any material action of any other type with regard to licensure or
certification.  The Facility is operating and functioning as an assisted living
and memory care facility without any waivers from a governmental agency
affecting the Facility except as set forth in Schedule 8(j), and is fully
licensed for an assisted living and memory care facility, as applicable, by the
State for the number of beds and licensure category set forth in Schedule 1(a)
hereto.  Schedule 8(j) attached hereto contains a complete and accurate list of
all life safety code waivers or other waivers affecting the Facility.

 

(k)         Regulatory Compliance.

 

(i)            Seller, SHI or the Operator has duly and timely filed all reports
and other items required to be filed (collectively, the “Reports”) with respect
to any cost based or other form of reimbursement program or any other third
party payor (including without limitation, Medicaid, medically indigent
assistance, Blue Cross, Blue Shield, any health maintenance, preferred provider,
independent practice or other healthcare related organizations, peer review
organizations, or other healthcare providers or payors) (collectively, “Payors”)
and have timely paid all amounts shown to be due thereon.  At the time of
filing, to Seller’s actual knowledge, each Report was true, accurate and
complete.  To Seller’s actual knowledge, all rights and obligations of the
Facility or Seller or SHI under such Reports are accurately reflected or
provided for in the Financial Statements. 

 

(ii)           Except as set forth in Schedule 8(k) attached hereto, (A) neither
Seller nor, to Seller’s actual knowledge, the Operator or SHI is delinquent in
the payment of any amount due under any of the Reports for the Facility, (B)
there are no written or threatened proposals by any Payors for collection of
amounts for which Seller, SHI or the Facility could be liable, (D) there are no
current or pending claims, assessments, notice, proposal to assess or audits of
Seller, SHI or Operator or the Facility with respect to any of the Reports, and,
to Seller’s actual knowledge, no such claims, assessments, notices, or proposals
to assess or audit are threatened, and (D) neither Seller, SHI nor Operator has
executed any presently effective waiver or extension of the statute of
limitations for the collection or assessment of any amount due under or in
connection with any of the Reports with respect to the Facility. 

 

  

10

 

 

 

 

 

 

(iii)          Except as set forth in Schedule 8(k) attached hereto, neither
Seller, SHI nor the Operator has received notice of failure to comply with all
applicable Laws, settlement agreements, and other agreements with any state or
federal governmental body relating to or regarding the Facility (including all
applicable environmental, health and safety requirements), and Seller or the
Operator has and maintains all permits, licenses, authorizations, registrations,
approvals and consents of governmental authorities and all health facility
licenses, accreditations, Medicaid, and other Payor certifications necessary for
its activities and business including the operation of the Facility as currently
conducted.  Each health facility license, Medicaid and other Payor
certifications, Medicaid provider agreement and other agreements with any Payors
is in full force and effect without any waivers of any kind (except as disclosed
in Schedule 8(k)) and has not been amended or otherwise modified, rescinded or
revoked or assigned nor, to Seller’s actual knowledge, (A) is there any
threatened termination, modification, recession, revocation or assignment
thereof, (B) no condition exists nor has any event occurred which, in itself or
with the giving of notice, lapse of time or both would result in the suspension,
revocation, termination, impairment, forfeiture, or non-renewal of any
governmental consent applicable to Seller or to the Facility or of any
participation or eligibility to participate in any Medicaid, or other Payor
program and (C) there is no claim that any such governmental consent,
participation or contract is not in full force and effect. 

 

(l)            Regulatory Surveys.  Seller shall deliver to Buyer, in the manner
required pursuant to the terms of this Agreement, complete and accurate copies
of the survey or inspection reports made by any governmental authority with
respect to the Facility during the calendar years 2009, 2010, 2011 and
year-to-date 2012.  To the best of Seller’s knowledge, after diligent
investigation, and except as shown on Schedule 8(l), all exceptions,
deficiencies, violations, plans of correction or other indications of lack of
compliance in such reports have been fully corrected and there are no bans or
limitations in effect, pending or threatened with respect to admissions to the
Facility nor any licensure curtailments in effect, pending or threatened with
respect to the Facility.  Seller shall continue to deliver all such surveys,
inspection reports as and when same are received and/or filed as the case may be
prior to the Closing. 

 

(m)          Licensed Bed/Current Rate Schedule.  As of the Effective Date,
Schedule 8(m) sets forth (i) the number of licensed beds and the number of
operating beds in the Facility, (ii) the current standard private rates charged
by the Facility to all of its residents, and (iii) the number of beds or units
presently occupied in, and the occupancy percentage at, the Facility, including
the current rates charged by the Facility for each such occupied bed or unit. 
Neither Seller nor the Operator has any life care arrangement in effect with any
current or future resident.

 

(n)           Operations.  The Facility is adequately equipped and includes
sufficient and adequate numbers of furniture, furnishings, equipment, consumable
inventory, and supplies to operate the Facility as is presently operated by
Seller.  Personal Property used to operate the Facility and to be conveyed to
Buyer is free and clear of liens, security interests, encumbrances, leases and
restrictions of every kind and description, except for Permitted Encumbrances
and any liens, security interests and encumbrances to be released at Closing.

 

(o)           No Misstatements, Etc.  To the best of Seller’s knowledge, neither
the representations and warranties of Seller stated in this Agreement, including
the Exhibits and the Schedules attached hereto, nor the Due Diligence Items or
any certificate or instrument furnished or to be furnished to Buyer by Seller in
connection with the transactions contemplated hereby, contains or will contain
any untrue or misleading statement of a material fact. 

 

 

  

11

 

 

(p)           Option Agreement.  Seller has provided to Buyer, a true, correct
and complete copy of the Option Agreement (including all amendments), and all
material notices and other communications between Seller and Hemingway and/or
SHI.  The Option Agreement is in full force and effect, and is binding on
Hemingway and Seller and has not been modified or amended.  Neither Hemingway
nor Seller is in breach or default under the Option Agreement, and there is no
fact or circumstance existing, which, with the passage of time, giving of
notice, or both, would constitute a breach of default by either party under the
Option Agreement.

 

(q)           Supplementation of Schedules; Change in Representations and
Warranties.  Seller shall have the continuing right and obligation to supplement
and amend the Schedules herein on a regular basis including, without limitation,
Schedule 8(g), and Seller’s warranties and representations required hereunder,
as necessary or appropriate (i) in order to make any representation or warranty
not misleading due to events, circumstances or the passage of time or (ii) with
respect to any matter hereafter arising or discovered up to and including the
Closing Date, but Buyer shall not be deemed to have approved such supplemental
Schedules unless Buyer expressly acknowledges approval of same in writing.  In
the event Seller amends any such Schedules, or Buyer or Seller gains actual
knowledge prior to the Closing that any representation or warranty made by the
other party contained in this Section 8 is otherwise untrue or inaccurate, such
party shall, within five (5) days after gaining such actual knowledge but in any
event prior to the Closing, provide the other party with written notice of such
inaccuracy, whereupon the noticed party shall promptly commence, and use its
best efforts to prosecute to completion, the cure of such matter, to the extent
any such matter is curable.  If any such matter is not curable within reason and
is material, in Buyer’s reasonable business judgment, Buyer shall have the right
to terminate this Agreement upon written notice to Seller within five (5)
business days of receipt or delivery of such notice, as applicable, on the same
basis as set forth in Section 13(a) if during the Due Diligence Period and in
Section 13(b)(i)(i) herein if after expiration of the Due Diligence Period.

 

(r)            Survival of Representations and Warranties; Updates.  The
representations and warranties of Seller in this Agreement shall not be merged
with the Deed at the Closing and shall survive the Closing for the period of one
(1) year provided such warranties shall be deemed made as of the date provided;
provided, Seller understands and agrees that the Post Closing Lease, shall
provide for a lengthier period of survival with respect to certain matters
referenced therein.

 

9.           Representations and Warranties of Buyer.  Buyer hereby warrants and
represents to Seller that: 

 

(a)           Organization, Corporate Powers, Etc.  Buyer is a limited liability
company, validly existing and in good standing under the laws of the State of
Delaware and is duly qualified and in good standing in each other state or
jurisdiction in which the nature of its business requires the same except where
a failure to be so qualified does not have a material adverse effect on the
business, properties, condition (financial or otherwise) or operations of that
person.  Buyer has full power, authority and legal right (i) to execute and
deliver, and perform and observe the provisions of this Agreement and each
Transaction Document to which it is a party, and (ii) to carry out the
transactions contemplated hereby and by such other instruments to be carried out
by Buyer pursuant to the Transaction Documents. 

 

 

  

12

 

 

(b)           Due Authorization, Etc.  The Transaction Documents have been, and
each instrument provided for herein or therein to which Buyer is a party will
be, when executed and delivered as contemplated hereby, duly authorized,
executed and delivered by Buyer and the Transaction Documents constitute, and
each such instrument will constitute, when executed and delivered as
contemplated hereby, legal, valid and binding obligations of the Buyer
enforceable in accordance with their terms. 

 

(c)           Governmental Approvals.  To Buyer’s actual knowledge, no consent,
approval or other authorization (other than corporate or other organizational
consents which have been obtained), or registration, declaration or filing with,
any court or governmental agency or commission is required for the due execution
and delivery of any of the Transaction Documents to which Buyer is a party or
for the validity or enforceability thereof against such party. 

 

(d)           No Litigation.  Except as set forth on Schedule 9(a)(iv) attached
hereto, neither Buyer nor its registered agent for service of process has been
served with summons with respect to any actions or proceedings pending or, to
Buyer’s actual knowledge, no such actions or proceedings are threatened, against
Buyer before or by any court, arbitrator, administrative agency or other
governmental authority, which individually or in the aggregate, are expected, in
the reasonable judgment of Buyer, to materially and adversely affect Buyer’s
ability to carry out any of the transactions contemplated by any of the
Transaction Documents. 

 

(e)           No Conflicts.  Neither the execution and delivery of the
Transaction Documents to which Buyer is a party, compliance with the provisions
thereof, nor the carrying out of the transactions contemplated thereby to be
carried out by such party will result in (i) a breach or violation of (A) any
material law or governmental rule or regulation applicable to Buyer now in
effect, (B) any provision of any Buyer’s organizational documents, (C) any
material judgment, settlement agreement, order or decree of any court,
arbitrator, administrative agency or other governmental authority binding upon
Buyer, or (D) any material agreement or instrument to which Buyer is a party or
by which Buyer or its respective properties are bound; (ii) the acceleration of
any obligations of Buyer; or (iii) the creation of any lien, claim or
encumbrance upon any properties or assets of Buyer.

 

(f)            No Misstatements, Etc.  To the best of Buyer’s knowledge, neither
the representations and warranties of Buyer stated in this Agreement, including
the Exhibits and the Schedules attached hereto, nor any certificate or
instrument furnished or to be furnished to Seller by Buyer in connection with
the transactions contemplated hereby, contains or will contain any untrue or
misleading statement of a material fact.

 

(g)           Survival of Representations and Warranties; Updates.  The
representations and warranties of Buyer in this Agreement shall not be merged
with the Deed at the Closing and shall survive the Closing for the period of one
(1) year.

 

 

  

13

 

 

10.         Covenants of Seller.  Seller covenants with respect to the Facility
as follows: 

 

(a)         Pre-Closing.  Between the date of this Agreement and the Closing
Date, except as contemplated by this Agreement or with the prior written consent
of Buyer, which shall not be unreasonably withheld, conditioned or delayed: 

 

(i)            Seller shall use its best efforts to cause the Operator to
operate the Facility diligently, in accordance with the Operator’s obligations
under its lease or other arrangement with Seller, and only in the ordinary
course of business and consistent with past practice. 

 

(ii)           Seller shall use its best efforts to prevent the Operator from
making any material change in the operation of the Facility, and shall prevent
the Operator from selling or agreeing to sell any items of machinery, equipment
or other assets of the Facility, or otherwise entering into any agreement
affecting the Facility, except in the ordinary course of business;

 

(iii)          Seller shall use its best efforts to prevent the Operator from
entering into any Lease or Contract or commitment affecting the Facility, except
for Leases or Contracts entered into in the ordinary course of business;

 

(iv)          During normal business hours and consistent with Section 6(c)
herein, Seller shall provide Buyer or its designated representative with access
to the Facility upon prior notification and coordination with Seller and the
Operator; provided, Buyer shall not materially interfere with the operation of
the Facility.  At such times Seller and the Operator shall permit Buyer to
inspect the books and records of the Facility;

 

(v)           Within five (5) business days following the execution of this
Agreement by the parties, Seller shall deliver to Buyer the due diligence items
described on the Due Diligence List attached hereto as Schedule 10(a)(v) (the
“Due Diligence Items”); provided, in the event certain Due Diligence Items
(“Unavailable Items”) are not readily accessible to Seller, Seller may identify
the Unavailable Items by written notice to Buyer within such five (5) business
day period and shall use its best efforts to deliver all Unavailable Items to
Buyer as promptly as possible, but in no event more than ten (10) business days
following the execution of this Agreement.  If Buyer requests additional items
not included on Schedule 10(a)(v), it will do so by written request delivered by
Seller and Seller will use its best efforts to provide such information within
five (5) business days within receipt of the request; and, provided further,
Seller shall continue to cause Operator to deliver to Buyer, following the
expiration of the Due Diligence Period, financial reports showing, among other
things, the EBITDAR (defined below) for the Facility for the trailing six (6)
month annualized operations for any given period.  The term “EBITDAR” means
“earnings before interest, taxes, depreciation, amortization and rent and
reserves (reserves meaning additions to capital reserves).”

 

(vi)          Seller shall use its best efforts to prevent the Operator from
moving residents from the Facility, except (a) to any other facility which is
owned by Seller and constitutes part of the Property as defined herein, (b) for
health treatment purposes or otherwise at the request of the resident, family
member or other guardian or (c) upon court order or the request of any
governmental authority having jurisdiction over the facility;

 

 

  

14

 

 

(vii)         Seller shall use commercially reasonable efforts to cause the
Operator to retain the services and goodwill of the employees of the Operator
until the Closing;

 

(viii)        Seller shall maintain in force, or shall cause the Operator to
maintain in force, the existing hazard and liability insurance policies, or
comparable coverage, for the Facility as are in effect as of the date of this
Agreement;

 

(ix)           Seller shall, and shall cause the Operator, to file all returns,
reports and filings of any kind or nature, including but not limited to, cost
reports referred to in this Agreement, required to be filed by Seller or the
Operator on a timely basis and shall timely pay all taxes or other obligations
and liabilities or recoupments which are due and payable with respect to the
Facility in the ordinary course of business with respect to the periods Seller
or Operator operated the Facility;

 

(x)            Seller shall cause the Operator (a) to maintain all required
operating licenses in good standing, (b) to operate the Facility in accordance
with its current business practices and (c) to promptly notify Buyer in writing
of any notices of material violations or investigations received from any
applicable governmental authority;

 

(xi)           Seller shall use commercially reasonable efforts to cause the
Operator to make all customary repairs, maintenance and replacements required to
maintain its Facility in substantially the same condition as on the date of
Buyer’s inspection thereof, ordinary wear and tear excepted;

 

(xii)          Seller shall promptly notify Buyer in writing of any Material
Adverse Change, as defined herein, of which Seller becomes aware in the
condition or prospects of the Facility including, without limitation, sending
Buyer copies of all surveys and inspection reports of all governmental agencies
received after the date hereof and prior to Closing, promptly following receipt
thereof by the Operator.  For purposes of this Agreement, a “Material Adverse
Change” shall mean:  (i) a decrease in the adjusted rolling six (6) month
EBITDAR to less than Four Hundred Seventy-Five Thousand and 00/100 Dollars
($475,000.00), or (ii) loss of licensure, or (iii) loss of Medicaid
participation, or (iv) any adverse action by a governmental agency which, with
the passage of time, would reasonably be expected to materially affect in a
negative manner licensure at the Facility, or any adverse action in the Facility
which would reasonably be expected to materially affect in a negative manner the
Facility’s participation or eligibility to participate in any Medicaid, or other
Payor program, unless appropriate corrective action has been taken by the
Operator, in the ordinary course of business, or (v) failure to settle with the
appropriate governmental authority, or to satisfy on or before the Closing
(either directly with such governmental authority or by funds escrowed by Seller
for such purposes) all claims for reimbursements, recoupments, taxes, fines or
penalties which may be due to any governmental authority having jurisdiction
over the Facility, or (vi) the occurrence of a title or survey defect occurring
after the date of this Agreement which would reasonably be expected to adversely
affect the ability of Buyer to operate the assisted living and memory care
facility at its Facility or to obtain financing for the Facility, or (vii) the
commencement of any third party litigation which interferes with Seller’s
ability to close the transactions contemplated by this Agreement, or (viii) any
damage, destruction or condemnation affecting the Facility in which the estimate
of damage exceeds $100,000 and such damage or destruction has not been repaired,
or Buyer as not otherwise waived such condition prior to Closing.  In the event
of any occurrence described in clause (iv) above, Operator shall deliver a copy
of the Plan of Correction or otherwise notify Buyer in writing of the planned
action, and such Plan of Correction or other corrective action which has been
approved by the applicable regulatory agency or agencies. 

 

 

  

15

 

 

(xiii)         Seller agrees to cause the Operator to remedy any compliance
deficiency cited in any written notice from, or in any settlement agreement or
other Plan of Correction or other agreement with, any state governmental body,
or in the event of state proceedings against the Operator or the Facility, or
receipt by the Operator of such notice prior to the Closing Date, of any
condition which would affect the truth or accuracy of any representations or
warranties set forth in this Agreement by Seller; provided, however, in the
event a physical plant deficiency is cited which Seller has insufficient time to
remedy before the Closing Date, in accordance with the approval of the
appropriate state agency, then the same shall be deemed remedied when the costs
of correcting said deficiency (based upon reasonable estimates from established
vendors selected by Seller and Buyer and approved by Seller and by Buyer, in its
sole and absolute discretion) shall be held back in the Escrow at the Closing
and not released to Seller until such deficiency is corrected by Seller; and,
provided further, a non-physical plant deficiency which cannot be remedied prior
to the Closing, in accordance with the approval of the appropriate state agency,
will be deemed to be remedied for purposes of this Section if such Operator
develops a Plan of Correction addressing the deficiency(ies) and such Plan of
Correction is approved by the applicable State agency.  Seller shall use its
best efforts to remedy any such deficiency subsequent to the Closing which is to
be remedied as a result of a Plan of Correction filed by Seller or the Operator
prior to the Closing, and Buyer shall cooperate with such efforts by Seller;
provided, Seller shall bear all costs associated with such remedy.  In the event
any such Plan of Correction agreed to by Seller and Operator prior to the
Closing is not approved by the applicable State agency subsequent to Closing,
Seller shall promptly use its best efforts, and shall cause such Operator to use
its best efforts, to amend the Plan of Correction in such a manner that is
necessary to obtain acceptance by the State of the amended Plan of Correction as
soon as practicable after submittal.  Notwithstanding any other provision of
this Agreement, the obligation of Seller pursuant to this Subsection 10(a)(xiii)
shall survive the Closing for such period of time as is necessary to remedy such
deficiency. 

 

(xiv)        Seller shall, at its cost and on or before Closing, obtain payoffs
or other lender documentation required to obtain timely releases of financing
statements and tax and judgment liens affecting or relating to the Facility
which have been filed or recorded in the State with the Office of the Secretary
of State and the appropriate County Recorder’s Office. 

 

(xv)         Seller shall promptly comply with any notices of violations
received relating to the Facility and shall deliver to Buyer a copy of any such
notice received and evidence of compliance with such notice.

 

(xvi)        Seller shall complete the Critical Repairs in accordance with
Section 6(f) of this Agreement.

 

 

  

16

 

 

(xvii)       Seller shall provide to Buyer immediately upon receipt copies of
any and all notices of default given by Hemingway to Seller.  Seller will
continue to strictly comply with all terms and provisions of the Option
Agreement, and Seller will not do or permit anything to be done, the doing of
which, or refrain from doing anything the omission of which, will be ground for
declaring a termination or forfeiture of the Option Agreement.  Seller will not
terminate, amend, extend, assign, transfer or otherwise modify the Option
Agreement without the prior written consent of Buyer.  Seller agrees that Buyer
shall have the right, but not the obligation, to cure any defaults by Seller
under the Option Agreement, and upon Seller’s default under the Option
Agreement, Buyer shall have the right to require Seller to assign to Buyer the
Option Agreement, and Buyer may pursue any and all rights and remedies under
this Agreement.

 

(b)         Closing.  On or before the Closing Date, Seller shall deliver the
following documents to Escrow Agent relating to the Facility (“Closing
Documents”):

 

(i)            One (1) original executed Deed for the Facility, in recordable
form;

 

(ii)           Two (2) original executed counterparts of the Post Closing Lease;

 

(iii)          Two (2) original executed counterparts of the bill of sale for
the Personal Property (“Bill of Sale”), an assignment of Seller’s interest in
the Contracts and Leases (“Assignment of Contracts and Leases”), and other
instruments of transfer and conveyance in form and substance to be agreed upon
prior to the expiration of the Due Diligence Period transferring and assigning
to Buyer the Real Property, Personal Property and the Intangibles to be
transferred as provided herein with respect to the Facility (“Instruments of
Assignment”);

 

(iv)          One (1) original of the executed Repair Completion Notice for the
Facility to the extent not previously delivered to Buyer.

 

(v)           One (1) original executed certificate executed by Seller
confirming that Seller’s representations and warranties continue to be true and
correct in all material respects, or stating how such representations and
warranties are no longer true and correct (“Seller’s Confirmation”);

 

(vi)          All contractor’s and manufacturer’s guaranties and warranties, if
any, in Seller’s possession relating to the Facility (collectively, the
“Warranties”), which delivery will be made by leaving such materials at the
Facility; and

 

(vii)         Two (2) original executed counterparts of each of the FIRPTA
Certificate, escrow agreements and other documents required by the Title Company
in connection with the transactions contemplated by this Agreement
(collectively, the “Title Company Documents”).

 

(viii)        A copy of the fully executed deed and other documents (including a
bill of sale and assignment of contracts and leases) evidencing the transfer of
the Property from SHI to Seller (the “SHI Transfer Documents”).

 

(ix)           A copy of the notice by which Seller exercises its right to
purchase the Property pursuant to the Option Agreement (the “Exercise Notice”).

 

 

 

17

 

 

11.         Covenants of Buyer.  Buyer hereby covenants as follows: 

 

(a)         Pre-Closing.  Between the date hereof and the Closing Date, except
as contemplated by this Agreement or with the consent of Seller, Buyer agrees
that Buyer shall not take any action inconsistent with its obligations under
this Agreement or which could hinder or delay the consummation of the
transaction contemplated by this Agreement.  Between the date hereof and the
Closing Date, Buyer agrees that Buyer shall not (i) make any commitments to any
governmental authority, (ii) enter into any agreement or contract with any
governmental authority or third parties, or (iii) alter, amend, terminate or
purport to terminate in any way any governmental approval or permit affecting
the Real Property, Personal Property or the Facility, which would be binding
upon Seller, the Real Property, the Facility or Personal Property after any
termination of this Agreement.

 

(b)         Closing.  On or before the Closing Date, Buyer shall deposit the
following with Escrow Agent: 

 

(i)            The Purchase Price in accordance with the requirements of this
Agreement;

 

(ii)           Two (2) original executed counterparts of the Post Closing Lease;

 

(iii)          Two (2) original executed counterparts of each of the Instruments
of Assignment requiring Buyer’s signature;

 

(iv)          One (1) original executed certificate executed by Buyer confirming
that Buyer’s representations and warranties continue to be true and correct in
all material respects, or stating how such representations and warranties are no
longer true and correct (“Buyer’s Confirmation”); and

 

(v)           Two (2) original executed counterparts of each of the Title
Company Documents requiring Buyer’s signature.

 

12.         Conditions to Closing.

 

(a)         Conditions to Buyer’s Obligations.  All obligations of Buyer under
this Agreement are subject to the reasonable satisfaction and fulfillment, prior
to the Closing Date, of each of the following conditions.  Anyone or more of
such conditions may be waived in writing by Buyer. 

 

(i)            Seller’s Representations, Warranties and Covenants.    Seller’s
representations, warranties and covenants contained in this Agreement or in any
certificate or document delivered in connection with this Agreement or the
transactions contemplated herein, shall be true at the date hereof and as of the
Closing Date as though such representations, warranties and covenants were then
again made, except to the extent that Buyer has discovered, or Seller has
provided Buyer with written notice (the “Supplemental Notice”) prior to Closing
that Seller has just become aware, that a representation is untrue or
inaccurate, and Buyer nevertheless elects not to terminate this Agreement at the
expiration of the Due Diligence Period, or, if the Supplemental Notice is
delivered after the Due Diligence Period,  Buyer elects to proceed with closing
the transaction despite such inaccuracy, whereupon Buyer will be deemed to have
waived any right of recourse or damages against Seller resulting from such
inaccuracy disclosed in the Supplemental Notice.  Upon receipt of a Supplemental
Notice from Seller after the expiration of the Due Diligence Period, Buyer shall
have the right to (a) terminate this Agreement upon written notice to Seller
within five (5) days after receipt of the Supplemental Notice, or (b) elect to
proceed with closing the transaction as set forth in this Agreement.  If Seller
provides Buyer with a Supplemental Notice within ten (10) business days of
Closing, then Buyer shall have the right, at its option and upon written notice
to Seller, to extend the Closing Date for up to ten (10) business days in order
to analyze and review the issues disclosed in the Supplemental Notice.

 

 

 

18

 

 

(ii)           Seller’s Performance.  Seller shall have performed all of its
obligations and covenants under this Agreement that are to be performed prior to
or at Closing. 

 

(iii)          Damage and Condemnation.  Prior to the Closing Date, no portion
of the Facility shall have been damaged or destroyed by fire or other casualty
where the estimate of damage to the Facility exceeds 10% of the Purchase Price,
or proceedings be commenced or threatened to take or condemn any material part
of the Real Property or improvements comprising a Facility by any public or
quasi-public authority under the power of eminent domain.  A proceeding shall be
deemed to be “material” if such condemnation or taking (i) relates to the
material taking or closing of any right of access to any Real Property or the
Facility, (ii) cause the Real Property or the Facility to become non-conforming
with then current legal requirements governing such Real Property or Facility,
(iii) results in the loss of parking that is material to the operation of the
Facility, or (iv) result in the loss of value in excess of 10% of the Purchase
Price, in Buyer’s reasonable judgment.  If the Facility shall have been so
damaged or destroyed, Seller shall deliver prompt written notice of such
condemnation, damage or destruction to Buyer.  In the event Buyer waives this
condition, by written notice to Seller within fifteen (15) business days of
receipt of notice of such proceeding, and the Closing occurs, Seller shall
assign to Buyer all its right to any insurance proceeds in connection
therewith.  If proceedings shall be so commenced or threatened to take or
condemn the Real Property or the Facility or portion thereof prior to Closing,
and if Buyer waives this condition and the Closing occurs, Seller shall pay or
assign to Buyer all Seller’s right to the proceeds of any condemnation award in
connection thereof. 

 

(iv)          Absence of Litigation.  No action or proceeding shall have been
instituted, threatened or, in the reasonable opinion of Buyer, is likely to be
instituted before any court or governmental body or authority the result of
which could prevent or make illegal the acquisition by Buyer of the Facility, or
the consummation of the transaction contemplated hereby, or which could
materially and adversely affect the Facility or the business or prospects of the
Facility. 

 

(v)           Form of Post Closing Lease.  Prior to the expiration of the Due
Diligence Period, Operator and Buyer shall have agreed upon the form of the post
closing lease (the “Post Closing Lease”) between Buyer, as landlord, and Shelby
House, LLC, as tenant.  The Post Closing Lease shall be in substantially the
form attached hereto and incorporated herein by reference as Exhibit C.

 

(vi)          No Material Adverse Change.  No Material Adverse Change shall have
occurred in the Facility. 

 

 

  

19

 

 

(vii)         Removal of Personal Property Liens.  Seller shall have removed (or
shall have sufficient payoff or other documents to remove such liens) all
personal property liens which are related to the Facility and the Facility shall
be free and clear of all liens, claims and encumbrances other than Permitted
Exceptions once such payoffs are made at Closing. 

 

(viii)        Title Insurance Policies.  Title Company shall be prepared to
issue the (i) Owners Title Insurance Policy for the Facility as of the Closing
Date, with coverage in the amount of the Purchase Price for the Facility,
insuring Buyer as owner of the Facility subject only to the Permitted
Exceptions, and (ii) ALTA Title Insurance Policy for the Facility as of the
Closing Date, with coverage in the amount of the allocable portion of Buyer’s
loan from Buyer’s lender (“Lender”), insuring Lender’s lien against the Facility
subject only to such exceptions as may be approved by Lender, and with such
endorsements as may be required by Lender. 

 

(ix)           Close of Escrow Under Option Agreement.  All conditions under the
Option Agreement shall have been satisfied, Seller shall have closed escrow
under the Option Agreement, and Seller shall be prepared to convey title to the
Property to Buyer as provided in this Agreement.

 

(x)            Close of Escrow Under Purchase Agreement for Hamlet House and
Carteret.  Concurrently herewith, Buyer, as buyer, and certain affiliates of
Seller, as seller, are entering into a Purchase and Sale Agreement (the
“Hamlet/Newport Purchase Agreement”) with respect to the purchase and sale of
certain assisted living and memory care facilities located at (i) 632 Freeman
Mill Road, Hamlet, NC, (the “Hamlet Facility”) and (ii) 3020 Market Street,
Newport, NC 28570 (the “Newport Facility”).  The close of escrow under the
Hamlet/Newport Purchase Agreement shall be an express condition to Buyer’s
obligation to close under this Agreement.

 

(b)         Conditions to Seller’s Obligations.  All obligations of Seller under
this Agreement are subject to the fulfillment, prior to the Closing Date, of
each of the following conditions.  Any one or more of such conditions may be
waived by Seller in writing.

 

(i)            Buyer’s Representations, Warranties and Covenants.  Buyer’s
representations, warranties and covenants contained in this Agreement or in any
certificate or document delivered in connection with this Agreement or the
transactions contemplated herein shall be true at the date hereof and as of the
Closing Date as though such representations, warranties and covenants were then
again made. 

 

(ii)           Buyer’s Performance.  Buyer shall have performed its obligations
and covenants under this Agreement that are to be performed prior to or at
Closing. 

 

(iii)          Absence of Litigation.  No action or proceeding shall have been
instituted, threatened or, in the reasonable opinion of Seller, is likely to be
instituted before any court or governmental body or authority the result of
which could prevent or make illegal the acquisition by Buyer of the Facility, or
the consummation of the transaction contemplated hereby, or which could
materially and adversely affect the Facility or the business or prospects of the
Facility. 

 

  

20

 

 

 

 

 

(iv)          No Actions.  There shall be no action pending or recommended by
the appropriate state agency to revoke, withdraw or suspend any license to
operate the Facility or the certification of the Facility, or any action of any
other type with regard to licensure or certification or with respect to Medicaid
provider billing agreements necessary to operate the Facility. 

 

(v)           Execution of Post Closing Lease and Form of Post Closing Lease. 
Prior to the expiration of the Due Diligence Period, Operator and Buyer shall
have agreed upon the form of the Post Closing Lease.  Further, it shall be a
condition to Closing that Operator and Buyer execute the Post Closing Lease
simultaneously with Closing.

 

(vi)          Purchase of Property by Seller.  Seller shall have successfully
exercised and closed on the Option.

 

13.         Termination; Defaults. 

 

(a)         Termination For Failure of Condition.  Either party may terminate
this Agreement for non-satisfaction or failure of a condition to the obligation
of either party to consummate the transaction contemplated by this Agreement
(including, without limitation, Buyer’s election to disapprove the condition of
the title or the Survey pursuant to Section 14 herein), unless such matter has
been satisfied or waived by the date specified in this Agreement or by the
Closing Date (as same may be extended by the parties to allow the parties to
satisfy or waive conditions to close in the manner provided in this Agreement). 
In the event of such a termination, Escrow Agent shall promptly return (i) to
Buyer, all funds of Buyer in its possession, including the Deposit and all
interest accrued thereon, and (ii) to Seller and Buyer, all documents deposited
by them respectively, which are then held by Escrow Agent.  Thereafter, neither
party shall have any continuing obligation or liability to the other party
except for any such matters that expressly survive the Closing or termination of
this Agreement, as provided herein.  The provisions of this Section 13(a) are
intended to apply only in the event of a failure of condition, as set forth
herein, which is not the result of a default by either party, but which shall
not apply in the event the non-terminating party is in default of its
obligations under this Agreement.

 

 

  

21

 

 

(b)         Termination For Cause. 

 

(i)            If the Agreement is terminated by Seller because Buyer fails to
consummate the Closing as a result of a default by Buyer under this Agreement,
Seller’s sole and exclusive remedy prior to the Closing Date shall be to
terminate this Agreement by giving written notice of termination to Buyer and
Escrow Agent, whereupon (A) Escrow Agent shall promptly release to Seller the
Deposit, and all interest accrued thereon, (B) Escrow Agent shall return to
Buyer and Seller all documents deposited by them respectively, which are then
held by Escrow Agent, (C) the parties shall be released and relieved of all
obligations to each other under this Agreement, except for provisions that
expressly survive termination as provided herein (including without limitation,
indemnification provisions), (D) Buyer shall return to Seller all documents
received by it during the course of its Due Diligence and (E) Buyer shall have
no further right to purchase the Property or legal or equitable claims against
Seller (except for any breach by Seller of provisions that survive termination)
and/or the Property.  Buyer shall have no liability to Seller under any
circumstances for any speculative, consequential or punitive damages.  Without
limiting the other provisions of this Agreement, Buyer acknowledges that the
provisions of this Subsection are a material part of the consideration being
given to Seller for entering into this Agreement and that Seller would be
unwilling to enter into this Agreement in the absence of the provisions of this
Subsection.  The provisions of this Subsection shall survive any termination of
this Agreement.  With respect to any action by Seller against Buyer or by Buyer
against Seller commenced after the Closing Date, Seller and Buyer expressly
waive any right to any speculative, consequential, or punitive damages.  The
parties acknowledge and agree that Seller’s actual damages as a result of
Buyer’s default would be difficult or impossible to ascertain and that the
deliveries and payments provided for in this paragraph constitute reasonable
compensation for its actual damages.  Seller and Buyer acknowledge that they
have read and understand the provisions of this Section 13(b)(i) and by their
initials below agree to be bound by its terms. 

 



            Sellers’ Initials   Buyer’s Initials            



 



  

(ii)           Buyer shall have the right to terminate this Agreement in the
event Seller defaults in the performance of its obligations under this
Agreement, or in the event Hamlet Health Investors, LLC and/or Newport Health
Investors, LLC, defaults in the performance of their respective obligations
under the Hamlet/Newport Purchase Agreement.  If this Agreement is terminated by
Buyer because Seller has defaulted in the performance of its obligations under
this Agreement, and/or a default by Hamlet Health Investors, LLC and/or Newport
Health Investors, LLC, under the Hamlet/Newport Purchase Agreement, Buyer’s sole
and exclusive remedies prior to the Closing Date shall be either:  (A) to
terminate this Agreement by giving written notice of termination to Seller and
Escrow Agent and pursue any and all remedies for Buyer’s out-of-pocket costs
(including attorneys’ fees and court costs), attributable to the termination of
this Agreement and supported by documentary evidence, excluding any speculative
or punitive damages, whereupon (i) Escrow Agent shall promptly return to Buyer
the Deposit, and all interest accrued thereon, and (ii) Escrow Agent shall
return to Seller and Buyer all documents deposited by them respectively, which
are then held by Escrow Agent, or (B) to pursue the remedy of specific
performance of Seller’s obligation to perform its obligations under this
Agreement.  Seller shall have no liability to Buyer under any circumstances for
any speculative, consequential or punitive damages.  Without limiting the other
provisions of this Agreement, Seller acknowledges that the provisions of this
Subsection are a material part of the consideration being given to Buyer for
entering into this Agreement and that Buyer would be unwilling to enter into
this Agreement in the absence of the provisions of this Subsection.  The
provisions of this Subsection shall survive any termination of this Agreement. 
With respect to any action by Buyer against Seller or by Seller against Buyer
commenced after the Closing Date, Buyer and Seller expressly waive any right to
any speculative, consequential, punitive or special damages including, without
limitation, lost profits.  Seller and Buyer acknowledge that they have read and
understand the provisions of this Section 13.2(b) and by their initials below
agree to be bound by its terms.

 



            Sellers’ Initials   Buyer’s Initials            

 

 

 

  

22

 

 

(c)           General.  In the event a party elects to terminate this Agreement
such party shall deliver a notice of termination to the other party.

 

14.         Surveys and PTR.

 

(a)           Buyer has previously obtained a preliminary title report (the
“PTR”) covering the Real Property and the Facility dated prior to the date of
this Agreement, together with legible copies of any and all instruments referred
to in the PTR as constituting exceptions to title of the Real Property (the
“Title Documents”).

 

(b)           Seller shall have delivered to Buyer a copy of the existing
survey, if any, in Seller’s possession for the Facility (“Survey”) in accordance
with Section 10(a)(v) herein.  Buyer shall be responsible for obtaining an
update of the Survey or new Survey, at Buyer’s sole cost (“New Survey”).  On or
before ten (10) business days prior to the expiration of the Due Diligence
Period, Buyer shall notify Seller and the Title Company (“Buyer’s Title Notice”)
of any objections which Buyer may have to the PTR and/or Survey.  If Buyer
objects to any matters (other than the Permitted Exceptions, as defined herein)
which, in Buyer’s determination, might adversely affect the ability of Buyer to
operate the Facility, Seller shall use its reasonable business efforts to cure
same, but shall not be obligated to cure matters other than to obtain the
release (at Closing) of the existing mortgage and other monetary liens caused by
Seller which may be released by payment of the mortgage payoff or lien amount
from Seller’s Closing proceeds (collectively, “Monetary Liens”).  If Seller
delivers written notice to Buyer (“Seller’s Title Notice”), on or before the
expiration of the Due Diligence Period that Seller is willing to remove any
exceptions objected to by Buyer, then Seller shall be obligated to remove such
exceptions on or prior to the Closing and such exceptions shall not be Permitted
Exceptions.  If Seller does not provide Buyer with Seller’s Title Notice or
Seller’s Title Notice does not provide for Seller’s agreement to remove all
exceptions objected to by Buyer, then Buyer shall have the right to terminate
this Agreement prior to the expiration of the Due Diligence Period or waive
Buyer’s objection to any exceptions Seller has not agreed to remove with such
exceptions becoming Permitted Exceptions upon Buyer waiving its due diligence
contingency.  Buyer shall, promptly following the execution of this Agreement,
commence to use its best efforts to obtain the New Survey as soon as
practicable.  Notwithstanding the foregoing provisions of this Subsection (b),
Buyer shall have the right to object, promptly upon learning of any such new
matters during the Due Diligence Period, to any matters raised in the New Survey
which were not addressed in the Survey, and the parties shall cooperate with the
Title Company, during the Due Diligence Period and as promptly as possible
following the delivery of Buyer’s objections to such new matters in the New
Survey, to resolve any such matters to Buyer’s satisfaction.  The Due Diligence
Period shall not be extended for resolution of any such matters in the New
Survey.

 

15.         Cooperation.  Following the execution of this Agreement, Buyer and
Seller agree that if any event should occur, either within or without the
knowledge or control of Buyer or Seller, which would prevent fulfillment of the
conditions to the obligations of any party hereto to consummate the transaction
contemplated by this Agreement, each such party shall use reasonably commercial
efforts to cure or to cause the cure of the same as expeditiously as possible. 
In addition, each party shall cooperate fully with each other in preparing,
filing, prosecuting, and taking any other actions with respect to, any
applications, requests, or actions which are or may be reasonable and necessary
to obtain the consent of any governmental instrumentality or any third party or
to accomplish the transaction contemplated by this Agreement. 

 

 

  

23

 

 

16.         Indemnification. 

 

(a)         Indemnification Provisions. 

 

(i)            Subject to the limitation on damages contained in
Section 13(b)(ii) hereof, Seller hereby agrees to indemnify, protect, defend and
hold harmless Buyer and its officers, directors members shareholders tenants,
successors and assigns harmless from and against any and all claims, demands,
obligations, losses, liabilities, damages, recoveries and deficiencies
(including interest, penalties and reasonable attorneys’ fees, costs and
expenses) which any of them may suffer as a result of:  (A) any material breach
of or material inaccuracy in the representations and warranties, or breach,
non-fulfillment or default in the performance of any of the conditions,
covenants and agreements, of Seller contained in this Agreement or in any
certificate or document delivered by Seller pursuant to any of the provisions of
this Agreement, unless Seller cures such matter in the manner provided in
Section 8(p) herein or (B) the failure to discharge any federal, state or local
tax liability, or to pay any other assessments, recoupments, claims, fines,
penalties or other amounts or liabilities accrued or payable with respect to any
activities of SHI prior to the Closing Date (whether brought before or after the
Closing Date), or (C) any obligation which is expressly the responsibility of
Seller under this Agreement, or (D) any amounts required to cure citation
violations issued by any state health or human services authority on the
Facility relating to any period prior to the Closing Date (whether brought
before or after the Closing Dates), or (E) any claim by any employee of SHI or
Operator relating to any period of employment prior to the Closing Date (whether
brought before or after the Closing Date), or (F) the existence against the Real
Property of any mechanic’s or materialmen’s claims resulting from the action or
inaction of SHI or anyone acting under authority of SHI, including Operator, or
(G) any other cost, claim or liability arising out of or relating to events
(other than as a result of the actions of Buyer or Buyer’s Consultants) or SHI’s
ownership, operation or use of the Facility prior to the Closing Date.  Any
amount due under the aforesaid indemnity shall be due and payable by Seller
within 30 days after demand thereof.  Seller shall have the right to contest any
such claims, liabilities or obligations as provided herein.

 

(ii)           Subject to the limitation on damages contained in
Section 13(b)(i) hereof, Buyer hereby agrees to indemnify, protect, defend and
hold harmless Seller and its officers, directors, members, shareholders and
tenants harmless from and against any and all claims, demands, obligations,
losses, liabilities, damages, recoveries and deficiencies (including interest,
penalties and reasonable attorneys’ fees, costs and expenses) which any of them
may suffer as a result of:  (A) any material breach of or material inaccuracy in
the representations and warranties, or breach, non-fulfillment or default in the
performance of any of the conditions, covenants and agreements, of Buyer
contained in this Agreement or in any certificate or document delivered by Buyer
pursuant to any of the provisions of this Agreement, unless Buyer cures such
matter in the manner provided in Section 8(p) herein, or (B) the existence
against the Real Property of any mechanic’s or materialmen’s claims arising from
actions of Buyer or Buyer’s Consultants prior to the Closing, or (C) any claim
by any employee of Buyer relating to any period after the Closing Date, or (D)
any other cost, claim or liability arising out of or relating to events (other
than as a result of Seller, Operator, Seller’s lessee or Seller’s consultants)
of Buyer’s ownership, operation or use of the Facility after the Closing Date,
or (E)  any obligation which is expressly the responsibility of Buyer under this
Agreement.  Any amount due under the aforesaid indemnity shall be due and
payable by Buyer within thirty (30) days after demand therefor.  Buyer shall
have the right to contest any such claims, liabilities or obligations as
provided herein or any other cost, claim or liability arising out of or relating
to events or Buyer’s ownership, operation or use of the Facility after the
Closing Date. 

 

 

  

24

 

 

(iii)          The parties intend that all indemnification claims be made as
promptly as practicable by the party seeking indemnification (the “Indemnified
Party”).  Whenever any claim shall arise for indemnification hereunder, the
Indemnifying Party shall promptly notify the party from whom indemnification is
sought (the “Indemnitor”) of the claim, and the facts constituting the basis for
such claim (the “Indemnification Claim”).  Failure to notify the Indemnitor will
not relieve the Indemnitor of any liability that it may have to the Indemnified
Party, except to the extent the defense of such action is materially and
irrevocably prejudiced by the Indemnified Party’s failure to give such notice. 

 

(iv)          An Indemnitor shall have the right to defend against an
Indemnification Claim, with counsel of its choice reasonably satisfactory to the
Indemnified Party, if (a) within fifteen (15) days following the receipt of
notice of the Indemnification Claim the Indemnitor notifies the Indemnified
Party in writing that the Indemnitor will indemnify the Indemnified Party from
and against the entirety of any damages the Indemnified Party may suffer
resulting from, relating to, arising out of, or attributable to the
Indemnification Claim, (b) the Indemnitor provides the Indemnified Party with
evidence reasonably acceptable to the Indemnified Party that the Indemnitor will
have the financial resources to defend against the Indemnification Claim and
pay, in cash, all damages the Indemnified Party may suffer resulting from,
relating to, arising out of, or attributable to the Indemnification Claim, (c)
the Indemnification Claim involves only money damages and does not seek an
injunction or other equitable relief, (d) settlement of, or an adverse judgment
with respect to, the Indemnification Claim is not in the good faith judgment of
the Indemnified Party likely to establish a precedential custom or practice
materially adverse to the continuing business interests of the Indemnified
Party, and (e) the Indemnitor continuously conducts the defense of the
Indemnification Claim actively and diligently. 

 

(v)           So long as the Indemnitor is conducting the defense of the
Indemnification Claim in accordance with Section 16(a)(iv), then (A) the
Indemnified Party may retain separate co-counsel at its sole cost and expense
and participate in the defense of the Indemnification Claim, (B) the Indemnified
Party shall not consent to the entry of any order or finalization of any
tentative settlement, the only condition of which is the consent of the
Indemnified Party thereto, with respect to the Indemnification Claim without the
prior written consent of the Indemnitor (not to be withheld unreasonably), and
(C) the Indemnitor will not consent to the entry of any order or finalization of
any tentative settlement, the only condition of which is the consent of the
Indemnified Party thereto, with respect to the Indemnification Claim without the
prior written consent of the Indemnified Party (not to be unreasonably withheld
or delayed, provided that it will not be deemed to be unreasonable for an
Indemnified Party to withhold its consent with respect to (i) any breach of any
law, order or permit, (ii) any violation of the rights of any person, or (iii)
any matter which Indemnified Party believes could have a material adverse effect
on any other actions to which the Indemnified Party or its Affiliates are party
or to which Indemnified Party has a good faith belief it may become party. 
Notwithstanding the foregoing provisions of this Subsection (v), if Indemnified
Party refuses its consent to any of the matters set forth in clauses (i) through
(iii) above, the indemnity amount shall be determined as if such consent had
been given and Indemnitor shall pay over to the Indemnified Party such amount
and be absolved from any further obligation as to that particular claim;
Indemnified Party may then resolve the claim in the manner it sees fit without
further recourse against Indemnitor.

 

 

  

25

 

 

(vi)          Each party hereby consents to the non-exclusive jurisdiction of
any governmental body, arbitrator, or mediator in which an action is brought
against any Indemnified Party for purposes of any Indemnification Claim that an
Indemnified Party may have under this Agreement with respect to such action or
the matters alleged therein, and agrees that process may be served on such party
with respect to such claim anywhere in the world, provided however, that any
venue relating to any claim or proceeding arising out of this Agreement or any
other agreement between Sellers and Buyer shall be the State and the laws of the
State shall apply. 

 

(b)           Insurance Proceeds.  In determining the amount of damages for
which either party is entitled to assert an Indemnification Claim, the amount of
any such claims or damages shall be determined after deducting therefrom the
amount of any insurance coverage or proceeds or other third party recoveries
received by such other party in respect of such damages.  If an indemnification
payment is received by the Indemnified Party in respect of any damages and the
Indemnified Party later receives insurance proceeds or other third party
recoveries in respect of such damages, the Indemnified Party shall immediately
pay to the Indemnifying Party a sum equal to the lesser of the actual amount of
net insurance proceeds or other third party recoveries (remaining after recovery
costs and expenses) or the actual amount of the indemnification payment
previously paid by or on behalf of the Indemnified Party.

 

(c)         No Incidental, Consequential and Certain Other Damages.  An
Indemnitor shall not be liable to an Indemnified Party for incidental,
consequential, enhanced, punitive or special damages unless such damages are
included in a third-party claim and such Indemnified Party is liable to the
third party claimant for such damages. 

 

(d)         Indemnification if Negligence of Indemnity; No Waiver of Rights or
Remedies. 

 

Each Indemnified Party’s rights and remedies set forth in this Agreement shall
survive the Closing or other termination of this Agreement, shall not be deemed
waived by such Indemnified Party’s consummation of the Closing of the sale
transactions (unless the Indemnified Party has knowledge of the existence of an
Indemnification Claim at Closing and decides to proceed with Closing) and will
be effective regardless of any inspection or investigation conducted by or on
behalf of such Indemnified Party or by its directors, officers, employees, or
representatives or at any time (unless such inspection or investigation reveals
the existence of an Indemnified Claim and such party proceeds with Closing),
whether before or after the Closing Date. 

 

 

  

26

 

 

(e)             Other Indemnification Provisions.  A claim for any matter not
involving a third party may be asserted by notice to the Party from whom
indemnification is sought. 

 

(f)            Dispute Resolution.  Any dispute arising out of or relating to
claims for indemnification pursuant to this Article 16 or any other dispute
hereunder, shall be resolved in accordance with the procedures specified herein,
which shall be the sole and exclusive procedure for the resolution of any such
disputes. 

 

17.         Notices.  Any notice, request for consent or approval, election or
other communication provided for or required by this Agreement shall be in
writing and shall be delivered by hand, by air courier service, postage prepaid
(certified with return receipt requested), fax transmission or electronic
transmission followed by delivery of the hard copy of such communication by air
courier service or mail as aforesaid, addressed to the person to whom such
notice is intended to be given at such address as such person may have
previously furnished in writing to the such party’s last known address.  Until
receipt of written notice to the contrary, the parties’ addresses for notices
shall be: 

 



To Buyer:         Cornerstone Core Properties REIT, Inc.     c/o Cornerstone
Healthcare Properties     1920 Main Street, Suite 400     Irvine, CA  92614    
Attention:  Kent Eikanas     Phone:  (949) 812-4335     Email: 
KEikanas@crefunds.com       With a Copy to:         Heffernan Seubert & French
LLP     1075 Curtis Street     Menlo Park, CA  94025     Attention:  Rachel
Rosati Warner     Phone:  (650) 322-2919     Email:  rwarner@hsfllp.com       To
Seller:   WPC Salem, LLC     Attn: Charles E. Trefzger, Jr.     P.O. Box 2568  
  Hickory, NC 28603     Phone: (828) 322-5535     Email: CET@meridiansenior.com

    

27

 

 



With a Copy to:   John A. Cocklereece, Jr.     Bell, Davis & Pitt, P.A.     100
North Cherry Street, Suite 600     Winston-Salem, NC 27101     Phone: (336)
722-3700     E-mail:jcockelreece@belldavispitt.com

  

18.           Sole Agreement.  This Agreement constitutes the entire
understanding between the parties with respect to the transactions contemplated
herein, and all prior or contemporaneous oral agreements, understandings
representations and statement, and all prior written agreements, understandings,
letters of intent and proposals are merged into this Agreement.  Neither this
Agreement nor any provisions hereof may be waived, modified, amended, discharged
or terminated except by an instrument in writing signed by the party against
which the enforcement of such waiver, modification, amendment, discharge or
termination is sought, and then only to the extent set forth in such
instrument. 

 

19.           Assignment; Successors.  Neither party shall assign this Agreement
without the prior written consent of the other; provided, however, Buyer may
assign all of its rights, title, liability, interest and obligation pursuant to
this Agreement to one or more entities owned, controlled by or under common
control with Buyer.   Subject to the limitations on assignment set forth above,
all the terms of this Agreement shall be binding upon and inure to the benefit
of and be enforceable by and against the heirs, successors and assigns of the
parties hereto. 

 

20.           Severability.  Should any one or more of the provisions of this
Agreement be determined to be invalid, unlawful or unenforceable in any respect,
the validity, legality and enforceability of the remaining provisions hereof
shall not in any way be affected or impaired thereby and each such provision
shall be valid and remain in full force and effect. 

 

21.           Risk of Loss.  Until the Closing Date, Seller shall bear the risk
of loss for the Facility and after the Closing Date, the risk of loss of the
Facility shall be governed by the Post Closing Lease. 

 

22.           Holidays.  If any date herein set forth for the performance of any
obligations by Seller or Buyer or for the delivery of any instrument or notice
as herein provided should be on a Saturday, Sunday or legal holiday, the
compliance with such obligations or delivery shall be deemed acceptable on the
next business day following such Saturday, Sunday or legal holiday.  As used
herein, the term “legal holiday” means any state or federal holiday for which
financial institutions or post offices are generally closed in the State for
observance thereof. 

 

23.           Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be an original, and all of which together
shall be deemed to constitute one and the same instrument.  Facsimile signature
pages or electronically transmitted signature pages shall constitute original
counterparts for all purposes. 

 

 

  

28

 

 

24.           Covenant Not to Compete; Non-Solicitation of Employees.  For a
period of three (3) years following the Closing Date, Seller agrees (i) not to
own, or operate a long term assisted living facility which is located within a
ten (10) mile radius of the Facility and (ii) not to solicit the transfer of
patients or residents of the Facility to any long term assisted living facility
which is managed, leased or operated by any entity owned and/or controlled by
any entity owned and/or controlled by any entities of Seller within a ten (10)
mile radius of the Facility.

 

25.           Exhibits and Schedules.  To the extent that one or more Exhibits
or Schedules are not attached to this Agreement at the time this Agreement is
executed, Seller and Buyer agree that this Agreement is not rendered
unenforceable by reason of such fact.  Seller shall provide such exhibits to
Buyer during the Due Diligence Period as promptly as possible in order to allow
the parties to agree upon such Exhibits and Schedules and to afford Buyer
adequate time in which to complete its due diligence review prior to the
expiration of the Due Diligence Period. 

 

26.           Prevailing Party.  Subject to the limitations as otherwise set
forth in this Agreement, if an action shall be brought on account of any breach
of or to enforce or interpret any of the terms, covenants or conditions of this
Agreement, the prevailing party shall be entitled to recover from the other
party, as part of the prevailing party’s costs, reasonable attorney’s fees, the
amount of which shall be fixed by the court and shall be made a part of any
judgment rendered.

 

27.           Time is of the Essence.  Time is of the essence of this
Agreement. 

 

28.           Governing Law.  This Agreement shall be governed by and construed
in accordance with the laws of the State. 

 

[Signatures on Following Pages]

 

 

  

29

 

 

IN WITNESS WHEREOF, the undersigned have duly executed this Agreement by parties
legally entitled to do so as of the day and year first set forth above. 

 



  “SELLER”:       WPC SALEM, LLC, a   North Carolina limited liability company  
      By: /s/ Charles Trefzger     Name:       Charles Trefzger     Its:
      Manager          “BUYER”:      

CORNERSTONE CORE PROPERTIES REIT,

INC., a Maryland corporation

        By: /s/ Kent Eikanas        Kent Eikanas, President

 

 

 

  

30

 